Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1714 Page 1 of 43




                           IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH

 100 MOUNT HOLLY BYPASS,
 MILES TECHNOLOGIES, and
 CHRISTOPHER MILES,

                          Plaintiffs,
                                                      MEMORANDUM DECISION AND
 v.                                                   ORDER ON MOTIONS TO DISMISS

 AXOS BANK, GREGORY
 GARRABRANTS, BARRY GORDON JR.,
 KRISTIN PHILLIPS, JEFF PISTORIUS,
 TECHNICAL EQUIPMENT FINANCE,                        Case No. 2:20-CV-856-TS-CMR
 LEIGH EVERETT DORAND, NEW
 JERSEY CLEAN ENERGY SOLUTIONS                       District Judge Ted Stewart
 d/b/a SOLAR EXPERTS, DAVID J. WIDI
 SR., and DAVID WIDI JR.,

                          Defendants.


        Plaintiffs sue Defendants under the Racketeer Influenced and Corrupt Organizations Act

 (RICO), 18 U.S.C. §§ 1961 et seq. and for numerous state common-law causes of action for

 Defendants’ alleged roles in a complex equipment leasing scheme.1 Defendants have filed various

 motions to dismiss.2 For the reasons below, the Axos Defendants’ motion to dismiss will be

 granted as to the breach of contract claim but otherwise denied. All the other motions to dismiss

 will be denied.




        1
            Am. Compl., Docket No. 50.
        2
          Solar Defs’ Mot., Docket No. 52; Axos Defs’ Mot., Docket No. 53; Garrabrants and Phillips’
 Mot., Docket No. 54; TechEFI Defs’ Mot., Docket No. 55.


                                                 1
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1715 Page 2 of 43




                                       I.     BACKGROUND

    A. The Parties3

        1. Plaintiffs

        100 Mount Holly Bypass, LLC (“Mount Holly”) is a New Jersey LLC that owns a large

 commercial building in Lumberton, New Jersey. Miles Technologies, Inc. (“Miles Tech”) is a New

 Jersey corporation that occupies part of the building. Christopher Miles is the sole member of

 Mount Holly, the president of Miles Tech, and a New Jersey resident.

        2. Defendants

              a. “Solar Defendants”

        New Jersey Clean Energy Solutions, LLC d/b/a Solar Experts (“Solar Experts”) is a New

 Jersey LLC that sells and installs solar energy systems in New Jersey. David J. Widi, Sr. (“Widi

 Sr.”) is a New Jersey resident and the president and CEO of Solar Experts. David Widi, Jr. (“Widi

 Jr.”) is a New Jersey resident and Solar Experts’ Director of Marketing and Sales.

              b. “Axos Defendants”

        Axos Bank (“Axos”) is a federally chartered Federal Savings Association with an office in

 Cottonwood Heights, Utah. It is a wholly owned subsidiary of Axos Financial, Inc. (“Axos

 Financial”), a Delaware corporation with corporate headquarters in Nevada. Gregory Garrabrants,

 a citizen of California, is the president and CEO of both Axos and Axos Financial. Jeff Pistorius

 is a Utah citizen and Senior Relationship Manager for Axos. Barry Gordon is a Utah citizen, Vice

 President of Equipment Leasing for Axos, and Pistorius’s immediate supervisor. Plaintiffs allege




        3
            Am. Compl. ¶¶ 3–15.


                                                 2
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1716 Page 3 of 43




 Kristin Phillips is a Utah citizen,4 but Phillips avers she now resides in California and works out

 of Axos’s San Diego office. Phillips is Axos’s Vice President for Documentation.

              c. “TechEFI Defendants”

        Tech Equipment Finance, LLC (“TechEFI”) is an Arizona LLC with a business address in

 Nevada.5 TechEFI is in the business of equipment leasing and finance and allegedly acted as an

 agent of Axos.6 Everett Dorand is the managing member of TechEFI who allegedly conducted

 business from Nevada and was an agent of Axos.7

    B. The Alleged RICO Scheme

        Plaintiffs allege that Defendants participated in a scheme to defraud, extort, and steal by

 selling and financing rooftop solar energy systems. Plaintiffs allege that Gordon, supported by

 Garrabrants, concocted a scheme whereby Solar Defendants would market systems that purchasers

 could finance with what the purchasers believed to be low- or no-interest loans from Axos,

 brokered by TechEFI Defendants for a fee.8 Defendants would then, through a series of

 misrepresentations, steer the customers into signing leases (not loans) that stripped customers of

 their contractual rights against Solar Experts and locked customers into paying exorbitant and

 perpetual “service charges” to Axos that constituted de facto interest at a ruinous rate.9




        4
            Declaration of Kristen Phillips (“Phillips Decl.”) ¶¶ 2–3, Docket No. 54-2.
        5
            Am. Compl. ¶ 10.
        6
            Id.
        7
            Id. ¶ 11.
        8
            Id. ¶¶ 132–33.
        9
            Id. ¶ 133.


                                                       3
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1717 Page 4 of 43




                   1. Purchase Agreement (Solar Experts and Plaintiffs)

        Plaintiffs allege that they fell victim to the scheme when, in July 2019, Miles Tech

 contacted Solar Experts about purchasing a solar energy system (the “system”) for the roof of their

 building.10 Plaintiffs allege that Widi Jr. and others misrepresented relevant facts during those

 initial discussions, including that the building could support 4,000 panels and that roof penetrations

 would not be necessary.11 Solar Defendants and TechEFI sent Plaintiffs a proposal for purchase

 and installation of a SunPower solar energy system for a total purchase price of $3,819,700,

 payable over seven years with a 2% interest rate.12 Axos, acting through Gordon and Pistorius,

 allegedly approved the proposal.13 On July 12, 2019, Dorand and Widi Jr. contacted Miles stating

 that he must immediately pay TechEFI $25,000 to “lock in” the 2% interest rate.14 Widi Jr. drove

 to Miles’ home to pick up a personal check for $25,000.15 TechEFI Defendants then asked

 Plaintiffs to provide extensive financial information to obtain approval for a loan.16

        On July 24, 2019—after Plaintiffs paid the $25,000 to TechEFI but before any financing

 agreement was in place—Plaintiffs and Solar Experts entered into the “Purchase Agreement,”

 which contained, inter alia, the following terms:

                  Plaintiffs will pay a total purchase price of $3,819,700 with the final disbursement
                   “when System Installed to Engineered Plans and Operational.”
                  The components of the system were to be delivered by the manufacturer by October
                   14, 2019, and Solar Experts would complete the installation in accordance with the
                   plans by an estimated date of December 31, 2019.



        10
             Id. ¶ 17.
        11
             Id. ¶ 22.
        12
             Id. ¶ 18.
        13
             Id.
        14
             Id. ¶ 19.
        15
             Id. ¶ 20.
        16
             Id. ¶ 36.


                                                    4
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1718 Page 5 of 43




                  Solar Experts will “promptly correct work that does not conform to this Agreement
                   and to the Engineered Plans” and bear the costs of such remediation.
                  Solar Experts will submit documentation necessary to enroll in the state’s Solar
                   Renewable Energy Certificates program, obtain net-metering benefits from the
                   local utility, and allow Plaintiffs to claim a federal tax credit.
                  At all times, as between Solar Experts and Plaintiffs, Plaintiffs will own the system
                   and the electricity it generated.
                  Plaintiffs may assign and convey all their rights and interest in the Purchase
                   Agreement to a third party.17

                   2. Lease (Axos and Plaintiffs)

        On October 10, 2019, Dorand and Solar Experts provided Plaintiffs with two financing

 options, allegedly provided by Axos: the prior offer of a seven-year 2% option and a new five-year

 0% option.18 The documents they provided stated that the new five-year 0% option required “no

 capital investment” and the total cost would be $3,819,700 (“includes interest”) with monthly

 payments of $63,662.19 Miles selected the five-year 0% option that day.20 Defendants allegedly

 did not tell Miles that the financing would be a lease, not a loan, and that it would require Plaintiffs

 to pay interest on the price of the system in the form of “service charges” before the term of that

 lease would begin.21 Defendants also did not tell Plaintiffs that Solar Experts directed SunPower

 (the equipment supplier) to invoice Axos for the cost of the equipment that same day, despite the

 lack of any agreement yet between Plaintiffs and Axos that would have authorized this.22

        On October 15, 2019, TechEFI Defendants sent a term sheet (the “Conditional Lease

 Proposal”) signed by Pistorius requiring Plaintiffs to pay Axos a $63,662 deposit, which included




        17
             Id. ¶¶ 24–38; Purchase Agreement §§ 3, 5, 7–8, Docket No. 50-4.
        18
             Am. Compl. ¶ 37; Am. Compl. Ex. 5.
        19
             Am. Compl. ¶ 38; Am. Compl. Ex. 5.
        20
             Am. Compl. Ex. 5.
        21
             Am. Compl. ¶ 38.
        22
             Id. ¶ 39.


                                                     5
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1719 Page 6 of 43




 a $2,000 charge for the credit approval process.23 The document also referred to a “Lease Rate

 Factor,” which apparently confused Miles, who asked for clarification.24 Dorand stated in response

 that it was “all legaleze [sic] in the event the loan carried an interest rate which it doesn’t. The rate

 is fixed and does not adjust on this loan. That is the payment for the entire term.”25 Defendants

 allegedly did not explain that the Lease Rate Factor would be used to calculate a daily pro rata

 service charge before the lease (not loan, as Dorand stated) would begin, pursuant to a “Progress

 Funding Facility” that was referenced in the documents but not provided to Plaintiffs at that time.26

         Over the next month, TechEFI Defendants continued to request and receive financial

 information from Plaintiffs purportedly to obtain approval of the “loan” by Axos.27 On November

 12, 2019, Plaintiffs asked Dorand about the status of the “loan” documents and were told they

 were “in the works.”28 Plaintiffs also asked how the disbursement of funds would work, and

 Dorand responded that funds would be paid to the installer only when Miles provided “a specific

 verbal ok, directly to the bank.”29 Dorand allegedly failed to tell Plaintiffs that this would be a

 lease, not a loan, and that funds would be released not on Miles’ verbal assent but on Miles signing

 certificates containing certain representations, examples of which were not provided to Miles at

 that time.




         23
              Id. ¶ 40.
         24
              Id. ¶ 41; Am. Compl. Ex. 8.
         25
              Id. ¶ 41; Am. Compl. Ex. 8.
         26
              Id. ¶ 42; Am. Compl. Ex. 7.
         27
              Am. Compl. ¶ 44.
         28
              Id. ¶ 45; Am. Compl. Ex. 9.
         29
              Am. Compl. Ex. 9.


                                                    6
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1720 Page 7 of 43




        Also on November 12, 2019, Phillips told Plaintiffs she had received an invoice from Solar

 Experts for a $2,200,705 deposit on the system.30 However, the invoice she referenced was dated

 November 18, 2019—six days later. Furthermore, Plaintiffs had not yet signed any agreement with

 Axos, yet Solar Experts had sent the invoice to Axos instead of Plaintiffs.31

        On Friday, November 15, 2019, Axos provided the final lease documentation to Solar

 Experts.32 Widi Jr. encouraged Miles to sign and return the documents by the end of that day,

 telling Miles that if he did not do so he would lose his delivery date with SunPower, further

 delaying the project.33 However, Axos did not send Plaintiffs the lease documents that day, so

 Miles did not sign until the following week.34

        On November 18, 2019, Plaintiffs finally received the following documents (together, the

 “lease documents”):

                  Master Lease Agreement between Axos and Plaintiffs,35 which sets forth the
                   general terms of the agreement by which Plaintiffs pay monthly rental installments
                   over five years and then purchase the system for one dollar. The document, inter
                   alia,
                       o requires Plaintiffs to pay “as rent for use of the Property, aggregate rentals
                           equal to the sum of all the Monthly Rentals (as defined in the Schedule) and
                           other payments due under the Lease for the entire Initial Period” (defined
                           in the Schedule as the five years following the Commencement Date);36
                       o provides two ways to commence the lease term: Plaintiffs could sign an
                           “Acceptance Certificate” or, where there was a “Master Progress Funding
                           Agreement,” Lessor could commence the lease at a date in its discretion on
                           or after the most recent Authorization under the Master Progress Funding
                           Agreement;37

        30
             Id. ¶ 46; Am. Compl. Ex. 10.
        31
             Am. Compl. ¶ 46; Am. Compl. Ex. 11.
        32
             Am. Compl. ¶ 47.
        33
             Am. Compl. Ex. 16.
        34
             Am. Compl. ¶¶ 47, 55.
        35
             Master Lease Agreement, Am. Compl. Ex. 13.
        36
             Id. § 4.
        37
             Id. § 6(a).


                                                    7
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1721 Page 8 of 43




                         o defines “Master Progress Funding Agreement” as “[a]n agreement under
                           which (i) Lessee accepts items of Property by signing an Authorization, (ii)
                           Lessor agrees to purchase said items of Property, and (iii) Lessee agrees to
                           pay service charges, all prior to the [commencement of the lease term]”;38
                         o transfers ownership to Axos; states Plaintiffs will have no right, title, or
                           interest therein; and transfers to Axos all right, title, and interest free and
                           clear of all liens, security interests, and encumbrances;39
                         o requires Plaintiffs to notify Axos immediately of damage or loss to the
                           property;40
                         o disclaims any warranty or liability on Axos’s part, requires Plaintiffs to
                           indemnify Axos, and waives any and all rights Plaintiffs might have under
                           the Utah Uniform Commercial Code or other laws “[t]o the extent permitted
                           by applicable law”;41
                         o proclaims Plaintiffs’ obligations absolute and the contract non-cancelable;42
                         o places all the risk of “theft, damage, non-delivery or destruction” on
                           Plaintiffs and requires them to repair or replace any damaged property;43
                         o states that Plaintiffs will be in default if, inter alia, they “fail to sign . . . any
                           document or record requested by [Axos] in connection with” the lease, or
                           “fail to do anything determined by [Axos] to be necessary or desirable to
                           effectuate the transaction contemplated by” the lease;44
                         o includes an integration clause stating that “EACH LEASE, TOGETHER
                           WITH THE ACCEPTANCE CERTIFICATE AND MASTER PROGRESS
                           FUNDING AGREEMENT (AND AUTHORIZATIONS THEREUNDER),
                           IF APPLICABLE . . . SHALL SUPERSEDE ALL PRIOR
                           COMMUNICATIONS, REPRESENTATIONS, AGREEMENTS, AND
                           UNDERSTANDINGS, INCLUDING BUT NOT LIMITED TO OFFER
                           LETTERS,         PROPOSAL           LETTERS,          COMFORT            LETTERS,
                           COMMITMENT LETTERS AND THE LIKE, AND CONSTITUTE THE
                           ENTIRE UNDERSTANDING AND AGREEMENT BETWEEN THE
                           LESSOR AND LESSEE WITH REGARD TO THE SUBJECT MATTER
                           HEREOF AND THEREOF, AND THERE IS NO UNDERSTANDING OR
                           AGREEMENT, ORAL OR WRITTEN, WHICH IS NOT SET FORTH
                           HEREIN OR THEREIN”;45
                         o identifies Utah as the choice of forum and Utah law as the choice of law.46

      38
           Master Lease Agreement Ex. A, Docket No. 50-13 at 10.
      39
           Id. § 8(a).
      40
           Id. §§ 8(d), 16(c).
      41
           Id. §§ 9(a)‒(b), 10, 15.
      42
           Id. § 10.
      43
           Id. § 12.
      44
           Id. § 16(j).
      45
           Id. § 20(a).
      46
           Id. § 20(d).


                                                         8
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1722 Page 9 of 43




                 Lease Schedule No. 001,47 which incorporates the terms of the Master Lease
                  Agreement and supersedes it. The document, inter alia:
                      o states that the monthly rental will be $63,662;
                      o states that the total cost will not exceed $3,819,700;
                      o defines the “Lease Rate Factor” as 0.016666754;
                      o authorizes Axos to electronically transfer monthly rental payments “and
                          other monies due under this Schedule” from Plaintiffs’ bank account.
                 Master Progress Funding Agreement between Axos and Plaintiffs,48 by which Axos
                  agrees to make payments against the purchase price for items of property that will
                  eventually be the subject of the lease. The document, inter alia:
                      o provides that Axos will make payments (“Progress Payments”) against the
                          purchase price for items as directed by Plaintiffs in “Partial Acceptance and
                          Authorization for Progress Payment Certificates”;
                      o assigns Plaintiffs’ right, title, and interest in such items to Axos;
                      o assigns Plaintiffs’ purchase orders and contracts to Axos;
                      o assigns all risk of loss and liability to Plaintiffs;
                      o requires Plaintiffs to pay a daily pro-rata “service charge” “in consideration
                          of each Progress Payment,” provides the formula for calculating the
                          charges, and specifies that the charges will continue until the property is
                          finally accepted by Plaintiffs as evidenced by execution and delivery of the
                          “Acceptance Certificate”;
                      o states that if Plaintiffs do not sign the Acceptance Certificate within three
                          months after the first Progress Payment, Axos may commence the lease for
                          the items paid under the Progress Payments.
                 Authorization for Pre-Authorized Payments,49 or “ACH Authorization,” by which
                  Plaintiffs authorize Axos to make electronic withdrawals from their bank account
                  “for all rental payments and other sums required to fulfill Lessee’s contractual
                  obligation under the Master Lease and the Lease Schedules.” Plaintiffs may cancel
                  the authorization upon written notice to Axos.

        Miles allegedly felt some pressure to sign immediately. Widi Jr. told Miles that if funding

 from Axos did not come through right away then Miles would have to front $1.4 million to pay

 SunPower or lose its place in SunPower’s line, further delaying the project.50 Miles signed the

 documents the day he received them.




        47
             Am. Compl. Ex. 12.
        48
             Am. Compl. Ex. 14.
        49
             Am. Compl. Ex. 15.
        50
             Am. Compl. Ex. 16.


                                                    9
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1723 Page 10 of 43




                   3. Progress Funding Phase and Service Charges

        A few days later, on November 21, 2019, Axos presented Plaintiffs with two Partial

 Acceptance Certificates authorizing it to pay out approximately $1.4 million to SunPower and $1.4

 million to Solar Experts under the Master Progress Funding Agreement.51 Miles signed the

 certificates and Axos wired the funds to the recipients the next day.52

        On December 10, 2019, Miles emailed Pistorius asking him to explain several ACH drafts

 on his bank statement, including a charge of $12,355.31 labeled “BOFI FBO LEASING.”53

 Pistorius explained that this was the “progress funding fee” on the amount Axos disbursed in

 November.54 Miles replied, “please explain the funding fee. No one ever explained it to me.”55

 Pistorius did not reply to that query.56

        Meanwhile, it must have been clear that the estimated December 2019 completion date

 would not be met. Progress on the installation was slow. Worse, within months, the still-

 uncompleted system began to cause problems with the building’s roof, including leaks into the

 occupied spaces below.57 By mid-2020, Plaintiffs concluded that Solar Experts had not properly

 installed the system and was not remediating noted problems. When in June 2020 Pistorius asked

 Miles to sign for the final disbursement to Solar Experts and to sign a final Acceptance Certificate

 so that the lease term could commence, Miles replied that “[t]he project is NOT complete, NOT




        51
             Am. Compl. Exs. 17 and 18.
        52
             Am. Compl. Ex. 19.
        53
             Am. Compl. Ex. 19.
        54
             Id.
        55
             Id.
        56
             Am. Compl. ¶ 61.
        57
             Am. Compl. Exs. 23–29.


                                                 10
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1724 Page 11 of 43




 up and running, and NOT producing energy.”58 He indicated he would not authorize the final

 payment to Solar Experts or sign the final Acceptance Certificate until he had verified the “safety,

 compliance, and completion of the project.”59 In or after late July 2020, Widi Jr. appeared at Miles’

 office demanding payment and informing Miles that he was only hurting himself because as long

 as he refused to pay Solar Experts he would have to continue paying monthly service charges to

 Axos.60 It was at this point that Miles realized that the large monthly payments he had been

 making—described on statements as “leasing” payments—were not, in fact, payments on the

 lease.61

            Between July and September 2020, Plaintiffs continued to notify Solar Experts and Axos

 of serious problems with the system that they identified themselves or that had been identified by

 both the contractor’s own engineer and Plaintiffs’ consulting engineer.62 Plaintiffs told Axos not

 to make the last disbursement of about $545,000 to Solar Energy and indicated that they intended

 to hire another contractor to finish the project.63 Axos did not make the disbursement but also told

 Plaintiffs it would not consent to hiring another contractor because it feared Solar Experts would

 file a mechanic’s lien against the equipment that would put its security interest in the equipment

 at risk.64 Solar Experts allegedly continued to falsely maintain and to represent to Axos that the

 project was in fact complete and properly installed and then abandoned the project.65



            58
                 Am. Compl. Ex. 24.
            59
                 Am. Compl. ¶ 69; Am. Compl. Ex. 24.
            60
                 Am. Compl. ¶ 73.
            61
                 Id.
            62
                 Am. Compl. ¶¶ 70–88; Am. Compl. Exs. 26, 28–29.
            63
                 Am. Compl. Exs. 33 and 37.
            64
                 Am. Compl. ¶ 108; Am. Compl. Ex. 35.
            65
                 Am. Compl. ¶¶ 78, 84, 95, 103.


                                                        11
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1725 Page 12 of 43




        Meanwhile, Axos continued to invoice service charges of nearly $50,000 per month. When

 Miles discovered he had been paying monthly service charges instead of lease payments, he

 terminated the ACH Authorization and sought a settlement with Axos. Axos purportedly agreed

 to commence the lease early, freeing Plaintiffs of the monthly service charges. Axos issued

 invoices showing service charges through September 2020 and then lease payments for October

 2020 through January 2021, which Plaintiffs paid.66 However, Axos also informed Plaintiffs that

 it would not commence the lease until Plaintiffs signed a final Acceptance Certificate which,

 among other things, would have unconditionally accepted the property, affirmed that it was free

 and clear of liens, and released Axos from liability.67 Plaintiffs refused to do so, stating that they

 could not affirm that the project was complete and unencumbered because it was not.68 Axos

 therefore withdrew the agreement to commence the lease and returned the project to the funding

 phase, recharacterizing the lease payments Plaintiff had already made as service charges.69

        Defendants’ alleged house of cards finally collapsed around Plaintiffs in late 2020. Solar

 Experts had failed to pay its sub-contracted electrician, Cooper Electric, even though Axos had

 allegedly disbursed funds to Solar Experts for that purpose.70 In October 2020, Cooper Electric

 filed a construction lien against the property.71 In December 2020, Plaintiffs unsuccessfully

 requested that Axos pay the lien amount.72 Cooper Electric initiated a collections action against




        66
             Id. ¶¶ 96–99, 102, 113; Am. Compl. Ex. 32.
        67
             Am. Compl. ¶ 100; Am. Compl. Exs. 34, 35.
        68
             Am. Compl. Ex. 31.
        69
             Am. Compl. ¶ 126; Am. Compl. Ex. 46.
        70
             Am. Compl. ¶ 115.
        71
             Am. Compl. Ex. 33.
        72
             Am. Compl. ¶ 115.


                                                    12
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1726 Page 13 of 43




 Solar Defendants in December 202073 and a separate action on the construction lien against Mount

 Holly, Miles Tech, Solar Experts, Axos, and unnamed others in January 2021.74 On December 5,

 2020, Solar Experts filed a construction lien against the property as well, allegedly falsely asserting

 that the work had been completed on November 10, 2020.75 The lien documentation also included

 an allegedly fabricated invoice to Mount Holly for the lien amount; Plaintiffs assert they never

 received such an invoice and that all invoices had been directed to Axos.76

        Plaintiffs sued in this court on December 4, 202077 and amended their complaint on

 February 24, 2021.78 Axos Defendants, Solar Defendants, Garrabrants and Phillips, and TechEFI

 Defendants all submitted motions to dismiss on March 10, 2021.79 The motions are now fully

 briefed and ready for resolution.

                                            II. DISCUSSION
    A. Axos Defendants’ Motion to Dismiss

        Axos Defendants move to dismiss all the claims against them for failure to state a claim

 under Fed. R. Civ. P. 12(b)(6). They also argue that because Plaintiffs fail to state a federal claim,

 the state-law claims should be dismissed for lack of subject-matter jurisdiction under Fed. R. Civ.

 P. 12(b)(1). Because the Amended Complaint adequately pleads the RICO claims and most of the

 state-law claims, the motion will be denied in part. The court will grant the motion only as to the

 breach of contract claim.



        73
             Case No. MID-L-008532-20 (Sup. Ct. N.J., filed December 11, 2020), Docket No. 50-41.
        74
             Case No. BUR-L-000019-21 (Sup. Ct. N.J., filed January 5, 2021), Docket No. 50-48 at 67.
        75
             Am. Compl. ¶ 119.
        76
             Id. ¶ 120.
        77
             Docket No. 2.
        78
             Docket No. 50.
        79
             Docket Nos. 52, 53, 54, 55.


                                                    13
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1727 Page 14 of 43




        1. Motion to Dismiss Standard

        When evaluating a complaint under Rule 12(b)(6), the court accepts all well-pleaded

 factual allegations, as distinguished from conclusory allegations, as true and views them in the

 light most favorable to the non-moving party.80 The plaintiff must provide “enough facts to state

 a claim to relief that is plausible on its face,”81 which requires “more than an unadorned, the-

 defendant-unlawfully-harmed-me accusation.”82 “A pleading that offers ‘labels and conclusions’

 or ‘a formulaic recitation of the elements of a cause of action will not do.’ Nor does a complaint

 suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’”83

        2. RICO Claims (Counts I–IV)

        “‘RICO provides a private right of action in federal court for individuals injured in their

 business or property through fraudulent conduct.’”84 It encompasses many traditional common-

 law fraud claims “if the requisite pattern and entity requirements are met. The Mafia, of course, is

 the quintessential racketeering enterprise, but normal businesses can also fall under” RICO.85 18

 U.S.C. § 1692(c) and (d) provide:

        (c) It shall be unlawful for any person employed by or associated with any
        enterprise engaged in, or the activities of which affect, interstate or foreign
        commerce, to conduct or participate, directly or indirectly, in the conduct of such
        enterprise’s affairs through a pattern of racketeering activity or collection of
        unlawful debt.

        (d) It shall be unlawful for any person to conspire to violate any of the provisions
        of subsection (a), (b), or (c) of this section.


        80
             GFF Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir. 1997).
        81
             Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
        82
             Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
        83
             Id. (quoting Twombly, 550 U.S. at 555, 557) (alteration in original).
        84
           Robert L. Kroenlein Trust ex rel. Alden v. Kirchhefer, 764 F.3d 1268, 1274 (10th Cir. 2014)
 (quoting Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 496 (1985)).
        85
             Id.


                                                       14
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1728 Page 15 of 43




 In short, “[a] RICO plaintiff must prove ‘(1) conduct (2) of an enterprise (3) through a pattern (4)

 of racketeering activity’”86 or conspiracy to do the same. For clarity, the court will address the

 elements in a different order than they appear in the statute.

                a. Enterprise

         Section 1961(4) of RICO defines an enterprise as “any individual, partnership, corporation,

 association, or other legal entity, and any union or group of individuals associated in fact although

 not a legal entity.” The Supreme Court has emphasized that “enterprise” should be read broadly.87

 Where the alleged enterprise is an “association-in-fact”—that is, comprised of actors not formally

 or legally affiliated with one another—the enterprise must have (1) “a purpose,” (2) “relationships

 among those associated with the enterprise,” and (3) “longevity sufficient to permit these

 associates to pursue the enterprise’s purpose.”88 Here, Plaintiffs adequately allege an enterprise

 both as a legal entity (Counts I and II) and as an association-in-fact (Counts III and IV).

         Count I alleges that Axos is an enterprise, and as a legal entity it clearly is so under the

 statutory definition. Axos Defendants argue that Axos cannot be an enterprise because the non-

 Axos Defendants were not allegedly involved in Axos’s business separate from the racketeering

 activity and there are not sufficient allegations about Axos’s control over the non-Axos

 Defendants. This is irrelevant to whether Axos was an enterprise; whether the other defendants

 participated in that enterprise is a separate question, discussed below.




         86
              Id.
         87
             Boyle v. United States, 556 U.S. 938, 949 (2009) (contrasting a RICO “enterprise” with other
 statutes that target organized crime, which define the relevant organizations with more specificity); see also
 United States v. Turkette, 452 U.S. 576, 583 (1981) (defining an association-in-fact as “a group of persons
 associated together for a common purpose of engaging in a course of conduct”).
         88
              Boyle, 556 U.S. at 946.


                                                      15
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1729 Page 16 of 43




         Axos Defendants also protest that Axos cannot be an enterprise because it is also a

 defendant. They point to case law stating that there must be a “defendant person” who is “an entity

 distinct from the alleged enterprise” who must have associated with or participated in the enterprise

 and its activities.89 But Plaintiffs have alleged exactly that: Defendants Garrabrants, Gordon,

 Phillips, Pistorius, NJCES, Widi Sr., Widi Jr., TechEFI, and Dorand all allegedly participated in

 the conduct or affairs of the alleged Axos enterprise.

         Count III alleges an association-in-fact enterprise consisting of all the Defendants.

 Plaintiffs clearly allege the enterprise’s purpose: to defraud customers with a bait-and-switch

 scheme, steering them into a purchase contract and then a financing contract that would deprive

 them of their rights under the purchase contract yet require them to continue to make payments

 under the financing contract. Plaintiffs also clearly define the relationships among the

 Defendants—Solar Defendants were the contractors/vendors, TechEFI Defendants were the

 brokers, and Axos Defendants were the financers. And Plaintiffs adequately allege longevity: the

 alleged scheme to defraud Plaintiffs has lasted two years—from mid-2019 to the present—and

 Defendants said they had done similar deals in the past.90 Thus, the Amended Complaint pleads

 an association-in-fact enterprise.

         Axos Defendants challenge the sufficiency of Plaintiffs’ allegations about the structure of

 the association-in-fact enterprise, asserting lack of clarity about the hierarchy and decision-making

 structure and about Gordon’s alleged leadership.91 Axos Defendants rely on outdated case law. In



         89
            Axos Defs’ Mot. at 10 n.8 (citing Brannon v. Boatmen’s First Nat’l Bank of Okla., 153 F.3d
 1144, 1146 (10th Cir. 1998)); see also Cedric Kushner Promotions, Ltd. v. King, 533 U.S. 158, 161 (2001)
 (“[T]o establish liability under § 1962(c) one must allege and prove the existence of two distinct entities:
 (1) a ‘person’; and (2) an ‘enterprise’ that is not simply the same ‘person’ referred to by a different name.”).
         90
              Am. Compl. ¶ 32.
         91
              Axos Defs’ Mot. at 11 (citing United States v. Sanders, 928 F.2d 940, 943–44 (10th Cir. 1991)).


                                                       16
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1730 Page 17 of 43




 2009, the Supreme Court rejected lower courts’ attempts to impose such specific requirements on

 the enterprise inquiry in favor of the three-part test outlined above, which Plaintiffs satisfy.92 Axos

 Defendants also argue that the Amended Complaint’s factual allegations about the enterprise are

 conclusory.93 On the contrary, the factual allegations are detailed and plausible, and at this stage,

 the court accepts them as true.

         In sum, Plaintiffs adequately allege both an enterprise and an association-in-fact enterprise.

               b. Racketeering Activity

         Section 1961 of RICO defines “racketeering activity” to include any of a long list of

 “predicate acts.”94 Among others, these include some state-law felonies and acts indictable under

 18 U.S.C. §§ 1341 (mail fraud), 1343 (wire fraud), 1344 (bank fraud), 1512 (tampering with a

 witness, victim, or an informant), and 1952 (racketeering).

         The Amended Complaint specifically alleges predicate racketeering acts by all the Axos

 Defendants, including the following:

        October 10, 2019: Gordon, Pistorius, and others prepared, approved, or transmitted an
         email containing false and misleading information (wire fraud).
        October 15, 2019: Garrabrants, Gordon, and Pistorius prepared, approved, or authorized a
         Commercial Lease Proposal emailed to Plaintiffs containing false and misleading
         information and falsely represented the meaning of terms in the proposal (wire fraud).
        November 12, 2019: Phillips sent an email falsely representing that Axos had received an
         invoice from Solar Experts for a $2,200,705 deposit (wire fraud).
        November 17, 2019: Garrabrants, Gordon, and Pistorius approved, authorized, and directed
         the mailing of lease documents containing false and misleading representations (mail
         fraud).


         92
           Boyle, 556 U.S. at 947–49; United States v. Hutchinson, 573 F.3d 1011, 1019–22 (10th Cir. 2009)
 (explaining that, after Boyle, “an association-in-fact enterprise need have no formal hierarchy or means for
 decision-making, and no purpose or economic significance beyond or independent of the group’s pattern
 of racketeering activity.”).
         93
          Reply on Axos Defs’ Mot. at 5, Docket No. 65 (citing D. Penguin Bros. Ltd. V. City Nat’l Bank,
 587 F. App’x 663, 668 (2d Cir. 2014)).
         94
              18 U.S.C. § 1961(1) (defining “racketeering activity”); see also Kroenlein Trust, 764 F.3d at
 1274.


                                                     17
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1731 Page 18 of 43




       November 18, 2019: Axos, Gordon, Pistorius, and Phillips falsely represented that the
        ACH Authorization would be used to withdraw monthly lease payments from Plaintiffs’
        bank account (wire fraud).
       November 21, 2019: Gordon, Phillips, and Pistorius approved, authorized, and directed the
        transmission by email of two certificates of “Partial Acceptance and Authorization for
        Progress Payment” payable to SunPower (wire fraud).
       November 21, 2019: Gordon and Pistorius told Miles that Solar Experts had a strong
        balance sheet and that Axos had previously done a number of similar sized commercial
        transaction with Solar Experts (wire fraud).
       December 10, 2019: Pistorius falsely represented by email the nature of an ACH charge
        and ignored Plaintiffs’ request to explain the “funding fee” (wire fraud).
       December 2019‒July 2020: Axos improperly made monthly service charges against
        Plaintiffs’ ACH Authorization, misleadingly describing them as “Leasing Payments” (wire
        fraud and bank fraud).
       June 24‒26, 2020: Phillips, Pistorius, and Gordon sent or directed a series of emails and
        voicemails demanding that Plaintiffs make final payment to Solar Experts and sign an
        acceptance certificate containing false information together with a general release, while
        falsely representing that the system had been “inspected by the state” and making other
        false statements (wire fraud).
       August 12, 2020: Gordon and Pistorius left a voicemail falsely representing that Plaintiffs’
        termination of the ACH Authorization was an event of default under the Master Lease
        Agreement (wire fraud).
       August 13, 2020: Gordon and Pistorius left a voicemail falsely representing that Axos had
        “put out almost four million dollars” and that the service charges were “not even 4%” (wire
        fraud).
       August‒September, 2020: Garrabrants, Gordon, Pistorius, Phillips, and others participated
        in telephone calls in an effort to induce Plaintiffs to pay the balance of the purchase price
        notwithstanding the many known deficiencies (wire fraud).
       September 25, 2020: Garrabrants told in-house counsel, Gordon, and Pistorius to tell
        Plaintiffs that the service charges would continue until Plaintiffs paid the balance of the
        purchase price (wire fraud and extortion).
       October 27, 2020: Phillips, at the direction of Garrabrants, Gordon, and Pistorius,
        transmitted by email an Acceptance Certificate and Affirmative Letter (wire fraud).
       November 18, 2020: Gordon sent an email threatening that if Plaintiffs did not execute and
        return the Acceptance Certificate and Affirmation Letter “we will be forced to move
        payments back to progress payments until the forms are executed” (wire fraud and
        extortion).
       November 23, 2020: Phillips, at the direction of Garrabrants, Gordon, and Pistorius,
        transmitted an email threatening to return to “the progress funding phase until Miles
        Technologies authorizes payment for the final payment due to New Jersey Clean Energy
        Solutions” (wire fraud).
       January 25, 2021: Axos threatened by email to revoke the October lease activation and
        recharacterize the intervening five months’ lease payments as service charges unless
        Plaintiffs signed the Acceptance Certificate (wire fraud and extortion).




                                                 18
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1732 Page 19 of 43




       January 25, 2021: Axos’s counsel transmitted to Plaintiffs’ counsel bank documents
        purporting to be “revised” invoices converting prior invoices for lease payments into
        invoices for progress payments (wire fraud and extortion).95
        Axos Defendants argue that any claim that Axos Defendants committed racketeering acts

 is implausible because Plaintiffs are sophisticated commercial parties, Plaintiffs themselves

 pursued the opportunity to purchase the system, and Plaintiffs contractually agreed to the terms of

 the Master Lease Agreement. But surely sophisticated parties or those who seek out goods or

 services or those who enter into contractual relationships can be victims of racketeering.

        Axos Defendants also point out that the Master Lease Agreement contains an integration

 clause that renders irrelevant any statements made before or after. But an integration clause is not

 enforceable where there was fraud, as is alleged here, for obvious public policy reasons,96 so this

 is no basis for dismissal.

        Finally, Axos Defendants assert that they acted properly under the contract because the

 service charges Plaintiffs complain of were unambiguously spelled out in the Master Progress

 Funding Agreement, Plaintiffs paid the service charges and authorized Axos to make progress

 payments to vendors, and Plaintiffs have not yet given final acceptance of the system. These

 arguments might defend against a breach of contract claim but not a RICO claim. They ignore

 Plaintiffs’ allegation that the Master Lease Agreement was part of a larger scheme to defraud that

 included predicate acts by Axos Defendants both before and after the lease documents were signed.

 An allegation that Axos was merely acting in accordance with the contract is thus no defense to

 the allegation of predicate acts of racketeering.




        95
             Am. Compl. ¶¶ 62, 68–69, 76–77, 106, 127, 135.
        96
             Lamb v. Bangart, 525 P.2d 602, 607 (Utah 1974).


                                                     19
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1733 Page 20 of 43




              c. Conduct or Participation

        The Supreme Court in Reves v. Ernst & Young explained that to maintain a § 1964(c) claim,

 a plaintiff must allege facts showing that the defendant “participate[d] in the operation or

 management of the enterprise itself.”97 The Tenth Circuit has clarified that “a plaintiff can easily

 satisfy Reves’ operation and management test by showing that an enterprise member played some

 part—even a bit part—in conducting the enterprise’s affairs.”98

        Axos Defendants’ primary argument for dismissal is that Plaintiffs have not sufficiently

 alleged acts by the defendants that would constitute participation.99 But Plaintiffs have alleged at

 least one act by each Axos Defendant as described above. Each of these acts was allegedly done

 in furtherance of the association-in-fact’s scheme to defraud, satisfying the participation

 requirement for Count III. As for Count I, in which the alleged enterprise is Axos, it is somewhat

 less clear how the non-Axos Defendants’ actions worked in favor of Axos (rather than simply their

 own interests). However, everyone’s actions allegedly contributed to locking Plaintiffs into endless

 exorbitant service charges to Axos. Making all reasonable inferences in favor of the Plaintiffs, the

 participation allegations suffice under Count I as well.

        Axos Defendants protest that all their alleged actions were done in the regular course of

 business, arguing that this cannot constitute participation in a RICO enterprise. Axos misreads

 cases holding that a RICO defendant must do more than merely provide its regular goods and

 services that only incidentally benefit the enterprise. These cases pertain to “outsider” defendants

 whose actions, while helpful to the enterprise, were not done in furtherance of the alleged RICO




        97
             Reves v. Ernst & Young, 507 U.S. 170, 183 (1993).
        98
             George v. Urban Settlement Servs., 833 F.3d 1242, 1252 (10th Cir. 2016).
        99
             Axos Defs’ Mot. at 12–14.


                                                     20
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1734 Page 21 of 43




 scheme. For example, in Safe Streets Alliance v. Hickenlooper,100 the Tenth Circuit explained that

 an allegation that a contractor delivered water to a marijuana grower’s operation would be

 insufficient to show that the contractor participated in the enterprise.101 The Tenth Circuit

 contrasted this with the defendants who had allegedly agreed to grow marijuana, which the court

 held plausibly satisfied the participation requirement.102 Similarly, in BancOklahoma Mortgage

 Corp. v. Capital Title Co.,103 the Tenth Circuit explained that title companies that merely provided

 their regular services of title insurance commitments and recording documents did not, in so doing,

 participate in a RICO enterprise.104 In Reves itself, the Supreme Court held that an accounting firm

 hired to audit an organization’s records did not “participate in management or operation” of the

 alleged enterprise, even if the audit included representations that were helpful to the enterprise.105

 According to the allegations in the Amended Complaint, the Defendants did not simply perform

 routine business tasks that were only incidentally helpful.106 Each Defendant allegedly committed

 at least one predicate act in furtherance of the enterprise.

        Axos Defendants point to one allegation that they argue cannot support the participation

 element because the document underlying the allegation is protected by judicial privilege.107 Even




        100
              859 F.3d 865 (10th Cir. 2017).
        101
              Id. at 884.
        102
              Id.
        103
              194 F.3d 1089, 1100 (10th Cir. 1999).
        104
              Id. at 1100–03.
        105
              Reves, 507 U.S. at 185–86.
        106
            Cf. Luttrell v. Brannon, No. 17-2137-JWL, 2018 WL 3032993, at *4 (D. Kan. June 19, 2018)
 (“According to plaintiff’s allegations, [defendant] was not simply a disinterested party who did nothing
 more than supply a good that ultimately benefited the enterprise; rather, plaintiff has alleged that
 [defendant] joined with others in a scheme to benefit its owner.”).
        107
              Axos Defs’ Mot. at 14.


                                                      21
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1735 Page 22 of 43




 if the document is protected, there are sufficient other alleged acts constituting participation to

 support the claim.

         In sum, the Amended Complaint adequately pleads participation by Axos Defendants.

                d. Pattern

         The RICO statute defines a “pattern of racketeering activity” as at least two acts of

 racketeering activity within a ten-year period.108 The Supreme Court has clarified that two

 predicate acts are necessary but not sufficient to show a pattern.109 A pattern also requires “that

 the racketeering predicates are related, and that they amount to or pose a threat of continued

 criminal activity.”110 Continuity requires that the predicate acts extend over a “‘substantial period

 of time’” and that “‘the predicates themselves involve a distinct threat of long-term racketeering

 activity . . . [or] are a regular way of conducting the defendant’s ongoing legitimate business or

 the RICO enterprise.’”111 The court examines “both the duration of the related predicate acts and

 the extensiveness of the RICO enterprise’s scheme.”112 The extensiveness of the enterprise’s

 scheme is determined by considering several sub-factors: “the number of victims, the number of

 the racketeering acts, the variety of racketeering acts, whether the injuries caused were distinct,

 the complexity and size of the scheme, and the nature or character of the enterprise or unlawful

 activity.”113




         108
               18 U.S.C. 1961(5).
         109
               H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 236–39 (1989).
         110
               Id. at 239.
         111
           Tal v. Hogan, 453 F.3d 1244, 1268 (10th Cir. 2006) (quoting Resolution Trust Corp. v. Stone,
 998 F.2d 1534, 1543 (10th Cir. 1993)).
         112
               Id. at 1268.
         113
               Resolution Trust, 998 F.3d at 1543–44 (internal citations omitted).


                                                       22
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1736 Page 23 of 43




         Here, the alleged predicate acts are interrelated pieces of a sophisticated scheme to defraud.

 The activity is also continuous. There were allegedly dozens of predicate acts occurring throughout

 Plaintiffs’ now two-year relationship with the Defendants and they are allegedly ongoing, as Axos

 continues to refuse to commence the lease unless Plaintiffs essentially give up their right to a

 functioning system and give in to allegedly extortive demands such as releasing Axos from liability

 and affirming an untruth (that the project is free of liens).114 Plaintiffs also plausibly allege that

 other customers are at risk of falling victim to the same racket, alleging that it received information

 that the Defendants had done similar deals in the past, and the structure of the alleged scheme is

 obviously exportable to other victims. By pleading nearly two years of prior racketeering activity

 and a clear threat of future racketeering activity, Plaintiffs satisfactorily plead continuity.

         Axos Defendants attempt to thwart the “pattern” allegations by asserting that Plaintiffs

 allege a single scheme with a single result and a single victim.115 This is an inappropriate standard:

 the Supreme Court firmly rejected the notion that there must be multiple “schemes” to constitute

 a RICO “pattern.”116 Furthermore, this is not a case that alleges “a single scheme to accomplish

 one discrete goal, directed at a finite group of individuals, with no potential to extend to other




         114
            Cf. id. at 1544 (10th Cir. 1993) (finding that, where scheme was extensive, between seven and
 eighteen months was sufficient duration to show continuity for RICO purposes); United States v. Smith,
 413 F.3d 1253, 1270–72 (10th Cir. 2005) (finding five criminal acts over a three-year period sufficiently
 continuous for RICO purposes); Wade v. Gaither, 623 F. Supp. 2d 1277, 1286 (D. Utah 2009) (finding that
 two or three instances of extortion over a period of nearly twelve months sufficient to establish continuity);
 Hansen v. Native Am. Refinery Co., No. 2:06CV00109, 2007 WL 1108776, at *4 (D. Utah Apr. 10,
 2007) (“Three and one-half years is well beyond the few weeks or months the Supreme Court [in H.J. Inc.]
 stated would be insufficient to show a threat of future criminal conduct and substantially longer than the
 seven to eighteen month scheme that the Tenth Circuit found satisfied the requirements of close-
 ended continuity in Resolution Trust.”).
         115
               Axos Defs’ Mot. at 9–10.
         116
           H.J. Inc., 492 U.S. at 237, 240–41 (explaining that Congress intended the term “pattern” to
 encompass multiple predicates within a single scheme, not to require multiple schemes).


                                                      23
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1737 Page 24 of 43




 persons or entities.”117 Plaintiffs allege that Defendants have developed a method of luring victims

 into interrelated contracts that deprive them of their money and their contractual rights. There is

 obvious risk that such a scheme could turn other customers into victims. Plaintiffs have amply

 alleged a pattern.

         Because the Plaintiffs adequately allege all the elements of a RICO claim, the motion to

 dismiss for failure to state a RICO claim will be denied.

                e. RICO Conspiracy

         To prove a RICO conspiracy under § 1962(d), “‘it suffices that [a defendant] adopt the goal

 of furthering or facilitating the criminal endeavor,’ so long as that endeavor would, ‘if completed, .

 . . satisfy all the elements of a substantive criminal offense.’”118

         Axos Defendants argue that Plaintiffs’ conspiracy claims under § 1962(d) (Counts II and

 IV) should be dismissed because the substantive claims based on § 1962(c) are deficient.119

 However, as explained above, the § 1962(c) claims are not deficient. Axos Defendants also claim

 that “[t]he Amended Complaint is devoid of facts to allow the Court to reasonably infer that the

 Axos Defendants conspired to defraud Miles.”120 On the contrary, Plaintiffs allege facts from

 which the court can reasonably infer a meeting of the minds to defraud them. They allege that the

 Defendants “fashioned the Purchase Agreement to interface with Axos’ lease documents so as to

 constitute an integrated written agreement”121 and did not disclose that their plan from the


         117
           Pagel v. Washington Mut. Bank, Inc., 153 F. App’x 498, 502 (10th Cir. 2005) (citations omitted)
 (unpublished).
         118
           United States v. Harris, 695 F.3d 1125, 1133 (10th Cir. 2012) (quoting Salinas v. United States,
 522 U.S. 52, 65 (1997)).
         119
           Axos Defs’ Mot. at 17–18 (citing Edwards v. First Nat’l Bank, Bartlesville, Okla., 872 F.2d 347,
 352 (10th Cir. 1989)).
         120
               Id. at 18.
         121
               Am. Compl. ¶ 32.


                                                    24
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1738 Page 25 of 43




 beginning was for Plaintiffs to sign the Purchase Agreement under the false impression that they

 would own the system and commit to a financing arrangement before they understood that they

 would be giving up ownership.122 A meeting of the minds is a reasonable inference from these

 allegations.

        Plaintiffs have successfully pleaded all RICO claims against Axos Defendants and the

 motion to dismiss these claims will be denied.

        3. State-Law Claims

        Axos Defendants argue that because the Amended Complaint fails to state any RICO claim,

 the court lacks supplemental jurisdiction over the remaining state-law claims.123 Because the RICO

 claims are adequately pleaded, dismissal of the state-law claims is not appropriate on that basis.

        Axos Defendants also argue that the state-law claims should be dismissed for failure to

 state a claim.124 The court will address each claim in turn.

                   a. Fraud (Count V)

        Fraud is “a knowing misrepresentation or knowing concealment of a material fact made to

 induce another to act to his or her detriment.”125 The elements of fraud under Utah law are

        (1) a representation; (2) concerning a presently existing material fact; (3) which
        was false; (4) which the representor either (a) knew to be false, or (b) made
        recklessly, knowing that he [or she] had insufficient knowledge on which to base
        such representation; (5) for the purpose of inducing the other party to act upon it;
        (6) that the other party, acting reasonably and in ignorance of its falsity; (7) did in
        fact rely upon it; (8) and was thereby induced to act; (9) to his [or her] injury and
        damage.126



        122
              Id. ¶ 34.
        123
              Axos Defs’ Mot. at 18–19.
        124
              Id. at 19–25.
        125
              Fraud, Black’s Law Dictionary (11th ed. 2019).
        126
              Robinson v. Tripco Inv., Inc., 2000 UT App 200 ¶ 12, 21 P.3d 219, 223 (citations omitted).


                                                      25
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1739 Page 26 of 43




        Axos Defendants first argue that Plaintiffs fail to plead fraud with particularity as required

 by Federal Rule of Civil Procedure 9(b).127 This is not so. Plaintiffs plead a long list of allegedly

 fraudulent acts complete with names, dates, supporting documentation, and explanations of how

 the acts constituted false representations that induced Plaintiffs to enter into the contracts to their

 detriment.128 Axos Defendants also assert essentially that the lease documents prove there was no

 fraud,129 but the lease documents cannot prove there was no fraud in the contract negotiations or

 the course of conduct of the contract, as Plaintiffs allege there was.

        Because Axos Defendants fail to identify any basis for dismissal of the fraud claim, the

 motion will be denied on that claim.

                    b. Civil Conspiracy (Count VI)

        Axos Defendants argue that Plaintiffs fail to plausibly allege that Defendants had a meeting

 of the minds to defraud Plaintiffs.130 On the contrary, as explained above, Plaintiffs allege facts

 from which to reasonably infer a meeting of the minds. Axos Defendants also argue that there is

 no basis for a conspiracy claim without any underlying tort.131 However, since Plaintiffs

 adequately pleaded fraud, this argument also fails.

                    c. Breach of Contract and Covenant of Good Faith and Fair Dealing (Axos)
                       (Count VIII)

        Plaintiffs sue Axos for breach of contract and the implied covenant of good faith and fair

 dealing.132 Count VIII alleges that Axos



        127
              Axos Defs’ Mot. at 19.
        128
              Am. Compl. ¶ 160.
        129
              Axos Defs’ Mot. at 19.
        130
              Id. at 20.
        131
              Id.
        132
              Am. Compl. ¶¶ 174‒77.


                                                     26
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1740 Page 27 of 43




     (i) represent[ed] that [Solar Experts] was a capable Contractor, with which Axos was
         familiar from prior experience, with the financial strength and ability to complete
         the installation of the Solar System in accordance with the requirements of the
         Purchase Agreement
     (ii) charg[ed] Plaintiffs amounts not authorized by the ACH Authorization
     (iii) fail[ed] to commence the term of the lease in accordance with the Master Lease
          Agreement
     (iv) act[ed] in the interests of [Solar Experts] and contrary to the interests of Plaintiffs
         . . . by (a) insisting the project was satisfactorily completed and the balance of the
         purchase price was due to [Solar Experts], notwithstanding its knowledge of
         numerous deficiencies with the installation, and (b) insisting that Plaintiffs were
         not permitted to engage other contractors to satisfactorily complete the project and
         correct the deficiencies caused by [Solar Experts] but instead must pay only [Solar
         Experts] under the terms of the Lease Agreements.

         Axos Defendants object that Plaintiffs do not separate the breach of contract claim from

 the implied covenant of good faith and fair dealing claim, arguing that this renders the claims

 “duplicative.”133 However, the case Axos Defendants cite does not state that the claims must be

 pleaded separately to be valid; rather, it states that there can be no separate claim for breach of the

 implied covenant where the basis for the claim is identical to the breach of contract claim.134 That

 is not the case here, where the allegations clearly support a separate claim for breach of the implied

 covenant beyond any contractual breach, as explained below. Thus, the mere failure to separate

 these claims in the Amended Complaint is not fatal.

                                    i. Breach of Contract

         Under Utah law, a breach of contract claim requires (1) the existence of a contract, (2)

 performance of the contract by the party asserting the claim, (3) breach of the contract by the other

 party, and (4) damages.135 The existence of a contract and damages are undisputed. However, Axos


         133
           Axos Defs’ Mot. at 21 (citing Canopy Corp. v. Symantec Corp., 395 F. Supp. 2d 1103, 1111 (D.
 Utah 2005)).
         134
               Canopy Corp., 395 F. Supp. 2d at 1111.
         135
              Berneike v. CitiMortgage, Inc., 708 F.3d 1141, 1151 (10th Cir. 2013) (affirming dismissal where
 plaintiff failed to how explain “how [defendant] breached the contract, which contractual provisions were


                                                        27
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1741 Page 28 of 43




 asserts that the Amended Complaint fails to allege that Plaintiffs performed their obligations under

 the lease documents or that Axos breached the contract.

         The Amended Complaint lacks a clear statement that Plaintiffs fulfilled their obligations

 under the lease. However, the Amended Complaint clearly implies this. Plaintiffs allege that they

 executed an ACH Authorization as required by the lease documents; made efforts to ensure that

 Solar Experts paid its vendors so the property could be free of liens as required by the lease

 documents; notified Axos that one of Solar Experts’ vendors filed a construction lien claim, as

 required by the contract; notified Axos when Solar Experts failed to pay another vendor’s invoice;

 signed four Partial Acceptance and Authorization for Progress Payment Certificates pursuant to

 the contract; brought issues relating to the allegedly defective installation of the system to Axos’s

 attention as required by the contract; submitted an invoice for an engineering consultation to Axos

 as allegedly allowed by the contract; and made all the payments the contract required and more.

 Furthermore, the Amended Complaint includes a copy of Plaintiffs’ crossclaim against Axos in

 New Jersey, which alleges that they “fulfilled their obligations under the Lease Documentation.”136

 The allegations asserting compliance with the lease satisfy the low bar of notice pleading on this

 element of the breach of contract claim.

         Axos Defendants also argue that Plaintiffs do not allege Axos breached the lease. Axos is

 correct. Plaintiffs’ allegations in Count VIII (i) (that Axos represented that Solar Experts was a

 capable and financially sound contractor) and (iv) (that Axos put Solar Experts’ interests above

 Plaintiffs’) are not breaches of contract because no provision of the lease documents required Axos

 to do otherwise. As for (iii), failure to commence the lease term was not a violation of the lease


 violated, and how [plaintiff] upheld her end of the agreement”) (citing Bair v. Axiom Design, L.L.C., 2001
 UT 20. ¶ 14, 20 P.3d 388).
         136
               Am. Compl. Ex. 49 at 14, Docket No. 50-49 at 15.


                                                     28
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1742 Page 29 of 43




 because the lease does not require Axos to do so; it merely gives Axos the option to do so “in its

 sole discretion.”137

        As for (ii), Axos’s use of the ACH Authorization to deduct monthly service charges did

 not violate the lease. The Master Lease Agreement, the Progress Funding Agreement, and Lease

 Schedule No. 001 all contemplate such payments. The Master Lease Agreement expressly

 incorporates the Progress Funding Agreement138 and explains that under the Progress Funding

 Agreement “[Axos] agrees to purchase said items of Property” (payments for which are known as

 “Progress Payments”139) and “Lessor agrees to pay service charges.”140 The Progress Funding

 Agreement, signed the same day, explains these service charges further:

        Lessee agrees that in consideration of each Progress Payment made by Lessor
        pursuant to this Agreement, Lessee shall pay to [Axos] a daily pro-rata “service
        charge” calculated by multiplying the “Lease Rate Factor” specified in the
        applicable Lease Schedule times the amount of such Progress Payment divided by
        30.141
 In other words, as long as the project stayed in the funding phase, Axos was entitled to charge a

 fee on the money Axos laid out to build the project.

        As it happened, the project stayed in the funding phase through the entirety of the relevant

 time period. The Master Lease Agreement identified two ways by which the project could move

 out of the funding phase and into the lease term. First, Plaintiffs could sign an Acceptance

 Certificate,142 in which case the lease would commence on the date specified in the Acceptance




        137
              Master Lease Agreement ¶ 6.
        138
              Master Lease Agreement § 1.
        139
              Master Progress Funding Agreement.
        140
              Master Lease Agreement Ex. A.
        141
              Master Progress Funding Agreement.
        142
              Master Lease Agreement § 6(a).


                                                   29
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1743 Page 30 of 43




 Certificate so long as Axos agreed.143 The lease did not commence this way because Plaintiffs

 never signed a final Acceptance Certificate. In the absence of a signed Acceptance Certificate, the

 Master Lease Agreement gave Axos the option to, “by written notice to Lessee,” declare all

 Plaintiff’s Authorizations under the Master Progress Funding Agreement to constitute an

 Acceptance Certificate and determine the Acceptance Date in its discretion, subject to certain

 limitations.144 On the allegations in the Amended Complaint, Axos never issued a written notice

 to Plaintiffs declaring all prior Authorizations to constitute the final Acceptance Certificate. There

 are vague emails, some telephone calls about commencing the lease, and a letter of October 27,

 2020, stating that the “Lease was recently finalized,” but there is nothing in the Amended

 Complaint suggesting that Axos gave written notice that all prior Authorizations constituted the

 Acceptance Certificate. Neither party exercised its option to commence the lease, so the lease

 never commenced. Because the lease never commenced, the project continued in the funding phase

 and the payments Plaintiffs made were properly characterized as service charges rather than lease

 payments. Thus, charging the service fees was not a breach of contract.

        Axos was also entitled to use the ACH authorization to deduct these payments. Paragraph

 12 of Lease Schedule No. 001 states,

        Lessee authorizes Lessor or its assigns to electronically transfer all Monthly Rental
        payments and other monies due under this Schedule from Lessee’s account
        maintained with its financial institution, and Lessee agrees to execute and deliver a
        written “Authorization for Pre-Authorized Payments” form to Lessor to affect such
        transfers.

 The phrase “under this Schedule” must be read to include the Master Lease Agreement, since

 Lease Schedule No. 001 expressly incorporates the Master Lease Agreement, so the service



        143
              Master Lease Agreement Ex. A.
        144
              Master Lease Agreement § 6(a).


                                                  30
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1744 Page 31 of 43




 charges can be said to be “other monies due under this Schedule.” The actual ACH Authorization

 states that Axos may make electronic debit payments “for all rental payments and other sums

 required to fulfill Lessee’s contractual obligation under the Master Lease and the Lease

 Schedules.”145 Since Plaintiffs were contractually obligated to pay the service charges, it was no

 violation of the authorization for Axos to deduct them. In short, Axos’s charging of the monthly

 service fees was not a breach of contract.

        Because Plaintiffs have not identified any breach of contract by Axos, the motion to dismiss

 will be granted on the breach of contract claim.

                                   ii. Covenant of Good Faith and Fair Dealing

        Both the Utah Uniform Commercial Code and Utah common law impose a covenant of

 good faith and fair dealing in all contractual relationships.146 “Under the covenant of good faith

 and fair dealing, each party promises not to intentionally or purposely do anything which will

 destroy or injure the other party’s right to receive the fruits of a contract, and to comply, a party

 must act consistently with the agreed common purpose and the justified expectations of the other

 party.”147 The reasoning underlying this duty is that “‘no one would reasonably accede to a

 contract that left him vulnerable to another’s opportunistic interference with the contract’s

 fulfillment.’”148 In evaluating a potential breach of the implied covenant, “both the contract

 language and the course of dealings between the parties should be considered to determine the

 parties’ purpose, intentions, and expectations.”149


        145
              Am. Compl. Ex. 15.
        146
           Utah Code Ann. § 70A-1a-304; Blakely v. USAA Cas. Inc. Co., 633 F.3d 944, 947 (10th Cir.
 2011); Rawson v. Conover, 2001 UT 24, ¶ 44, 20 P.3d 876.
        147
              Rawson, 2001 UT 24, ¶ 44 (internal quotation marks and citations omitted).
        148
              Young Living Essential Oils, LC v. Marin, 2011 UT 64, ¶ 9, 266 P.3d 814.
        149
              Rawson, 20 P.3d at 885.


                                                     31
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1745 Page 32 of 43




         Here, the “agreed common purpose” of this contract was to finance Plaintiffs’ purchase of

 the system. Axos allegedly refused to do what was necessary to get the system installed

 satisfactorily and refused to commence the lease on good-faith terms when the installation

 problems dragged on, requiring Plaintiffs to make massive service charges each month instead of

 making payments on the lease. The lease documents—which Axos drafted—granted Axos

 discretion to declare the prior Authorizations sufficient and commence the lease if Plaintiffs did

 not sign a final Acceptance Certificate. Axos not only refused to do so but insisted that Plaintiffs

 sign a final Acceptance Certificate that was against Plaintiffs’ interests in material respects.

 Construed in the light most favorable to Plaintiffs, the allegations not only plead breach of the

 implied duty but exemplify the reason the duty exists.150 The motion to dismiss will be denied on

 this claim.

                    d. Breach of Fiduciary Duty (Count IX)

         A fiduciary relationship is one which “imparts a position of peculiar confidence placed by

 one individual in another. . . . Generally, in a fiduciary relationship, the property, interest or

 authority of the other is placed in the charge of the fiduciary.”151 “There is no invariable rule which

 determines the existence of a fiduciary relationship, but . . . there must be not only confidence of

 the one in the other, but there must exist a certain inequality, dependence, weakness of age, of

 mental strength, business intelligence, knowledge of the facts involved, or other conditions, giving

 to one advantage over the other.”152




         150
           See generally Steven J. Burton, Breach of Contract and the Common Law Duty to Perform in
 Good Faith, 94 Harv. L. Rev. 369 (1980).
         151
            First Sec. Bank of Utah N.A. v. Banberry Dev. Corp., 786 P.2d 1326, 1333 (Utah 1990) (internal
 quotation marks and citation omitted).
         152
               Id. (internal quotation marks and citation omitted).


                                                        32
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1746 Page 33 of 43




         Axos argues that the breach of fiduciary duty claim should be dismissed because the parties

 to a contract do not share a fiduciary relationship and there is no fiduciary relationship between a

 lender and a borrower.153 However, Plaintiffs do not allege either of these relationships as the basis

 for the fiduciary duty. Rather, Plaintiffs argue that Axos’s status as the assignee of Plaintiff’s rights

 and obligations under its contract with Solar Experts gave Axos a fiduciary duty to Plaintiffs.154

 Indeed, Plaintiffs assigned all their rights under the Purchase Agreement to Axos and relied on

 Axos to defend their interests. When the interests under the Purchase Agreement were allegedly

 threatened—for example, when it became clear that Solar Experts was not properly installing the

 system—Axos had a duty to defend Plaintiffs’ interests. Plaintiffs allege that Axos did not, and in

 fact sided with Solar Experts. The breach of fiduciary duty claim is adequately pleaded.

         Axos protests that the lease documents expressly impose the obligation to ensure proper

 performance by Solar Experts on Plaintiffs, not Axos. Axos misses the point, which is that

 Plaintiffs could not ensure performance by Solar Experts without Axos’s cooperation because

 Plaintiff had assigned all contractual rights against Solar Experts to Axos. For example, Plaintiffs

 allege that they asked Axos to commence the lease early while they hired a different contractor to

 properly finish installing the system, and Axos refused. Plaintiffs had only as much leverage over

 Solar Experts as Axos allowed them.

         Axos makes the argument that Plaintiffs were not without the ability to enforce the

 Purchase Agreement because they sued Solar Experts in this court.155 The right to sue in court is

 hardly the same as a contractual right; Axos’s interpretation of fiduciary duty would effectively




         153
               Axos Defs’ Mot. at 22–23, Docket No. 53 at 23–24.
         154
               Resp. to Axos Defs’ Mot. at 22–23, Docket No. 60 at 26–27.
         155
               Reply on Axos Defs’ Mot. at 10 n.14.


                                                      33
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1747 Page 34 of 43




 eviscerate it, since the vulnerable party presumably always has a right to sue a third party in court

 where the fiduciary refuses to defend the vulnerable party’s interests. This argument cannot stand.

        In sum, Plaintiffs have alleged both a fiduciary duty and that Axos breached that duty.

                   e. Declaratory Judgment (Count X)

        Plaintiffs request a declaratory judgment under the Utah Declaratory Judgment Act, Utah

 Code Ann. §§ 78B-6-401 and 70A-2-302 and 28 U.S.C. § 2201.156 Plaintiffs ask the court to

 declare that the liability limitations in Section 15 of the Master Lease Agreement and the

 Acceptance Certificate to Lease Schedule No. 001 are unconscionable under Utah law and against

 the public policy embodied in the RICO statute.157 Axos Defendants argue for dismissal of this

 claim on the basis that the provisions are not unconscionable; rather, they reflect a reasonable

 allocation of risk between sophisticated contracting parties.

        As a general rule, “under Utah law a contract clause limiting liability will not be applied in

 a fraud action. The law does not permit a covenant of immunity which will protect a person against

 his own fraud on the ground of public policy. A contract limitation on damages or remedies is

 valid only in the absence of allegations or proof of fraud.”158 If, after further factual development,

 no fraud is proven, the court might uphold this limitation. At this juncture, the court cannot do so

 because there are allegations of fraud in the negotiations leading up to the contract and the course

 of the parties’ actions under the contract. Therefore, the motion to dismiss the declaratory

 judgment claim will be denied.




        156
              Am. Compl. ¶¶ 189–198.
        157
              Id. ¶ 198.
        158
              Lamb, 525 P.2d at 608.


                                                  34
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1748 Page 35 of 43




     B. Solar Defendants’ Motion to Dismiss

                    1. Personal Jurisdiction

         Solar Defendants argue that the claims against them should be dismissed for lack of

 personal jurisdiction under Fed. R. Civ. P. 12(b)(2). In determining whether a federal court has

 personal jurisdiction over a defendant in a case arising under federal law, the court must determine

 “(1) whether the applicable statute potentially confers jurisdiction by authorizing service of

 process on the defendant and (2) whether the exercise of jurisdiction comports with due

 process.”159 The plaintiff bears the burden of showing that the court has personal jurisdiction over

 the defendant.160 Where there has been no evidentiary hearing, as here, that burden is a light one;

 the plaintiff need only make a prima facie showing of personal jurisdiction.161 In evaluating the

 plaintiff’s showing, “[t]he allegations in the complaint must be taken as true to the extent they are

 uncontroverted by the defendant’s affidavits. If the parties present conflicting affidavits, all factual

 disputes must be resolved in the plaintiff’s favor, and the plaintiff’s prima facie showing is

 sufficient notwithstanding the contrary presentation by the moving party.”162

         The RICO statute provides for nationwide service of process in a civil action as follows:

         (a) Any civil action or proceeding under this chapter against any person may be
         instituted in the district court of the United States for any district in which such
         person resides, is found, has an agent, or transacts his affairs.
         (b) In any [RICO action] in any district court of the United States in which it is
         shown that the ends of justice require that other parties residing in any other district
         be brought before the court, the court may cause such parties to be summoned, and



         159
               Trujillo v. Williams, 465 F.3d 1210, 1217 (10th Cir. 2006) (internal quotations and citation
 omitted).
         160
            Shrader v. Biddinger, 633 F.3d 1235, 1239 (10th Cir. 2011) (citing Dudnikov v. Chalk &
 Vermilion Fine Arts, Inc., 514 F.3d 1063, 1069–70 (10th Cir. 2008)).
         161
               Id. at 1239; see also Wenz v. Memery Crystal, 55 F.3d 1503, 1505 (10th Cir. 1995).
         162
               Wenz, 55 F.3d at 1505 (internal quotations and citations omitted).


                                                       35
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1749 Page 36 of 43




         process for that purpose may be served in any judicial district of the United States
         by the marshal thereof.163

 Section (a) concerns venue, allowing an action to “‘be brought in a district court where personal

 jurisdiction based on minimum contacts is established as to at least one defendant.’”164 Section (b)

 then authorizes nationwide jurisdiction over other defendants in that district when “the ends of

 justice require” it.165 The “ends of justice” has no precise definition; it is “a flexible concept

 uniquely tailored to the facts of each case” and must be analyzed in light of RICO’s purpose of

 eradicating organized crime.166

         Here, the court has undisputed personal jurisdiction over Axos, Pisotorius, and Gordon.167

 Exercising jurisdiction over the other defendants, including Solar Defendants, will serve the ends

 of justice because Utah is the only forum in which Plaintiffs may sue Axos pursuant to the Utah

 forum selection clause in the Master Lease Agreement. Solar Defendants allegedly played a major

 role in the RICO enterprise, and the only practical option for Plaintiffs to obtain relief is to sue

 them together with Axos. Thus, Plaintiffs have made a prima facie showing of personal jurisdiction

 over Solar Defendants.

         Solar Defendants respond by arguing that the “ends of justice” are not served by requiring

 them to litigate in Utah when New Jersey is the proper venue.168 They point out that Solar

 Defendants and all the Plaintiffs are located in New Jersey, all the alleged actions taken by Solar




         163
               18 U.S.C. § 1965.
         164
           Hart v. Salois, 605 F. App’x 694, 699 (10th Cir. 2015) (citing Cory v. Aztec Steel Bldg., Inc.,
 468 F.3d 1226, 1230 (10th Cir. 2006)) (unpublished).
         165
               Id. (quoting Cory, 468 F.3d at 1231).
         166
               Cory, 468 F.3d at 1232.
         167
               Resp. to Solar Defs’ Mot. at 7, Docket No. 61 at 11.
         168
               Reply on Solar Defs’ Mot. at 3–5, Docket No. 63 at 3–5.


                                                       36
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1750 Page 37 of 43




 Defendants took place in New Jersey, and evidence is located in New Jersey.169 But the Tenth

 Circuit has specified that courts should not reduce the “ends of justice” inquiry to a mere venue

 analysis or a question of judicial economy.170 The Tenth Circuit also highlighted the risk of

 allowing RICO violations to go unpunished merely because of the geographic locales of the

 defendants.171

        Having found that nationwide service of process is valid, the court must still assure itself

 that the exercise of jurisdiction comports with due process. The defendant bears the burden of

 showing that exercising jurisdiction would offend due process by making the litigation “so gravely

 difficult and inconvenient” that they would be “at a severe disadvantage in comparison to their

 opponent.”172 The Tenth Circuit instructs district courts as follows:

        In evaluating whether the defendant has met his burden of establishing
        constitutionally significant inconvenience, courts should consider the following
        factors: (1) the extent of the defendant’s contacts with the place where the action
        was filed; (2) the inconvenience to the defendant of having to defend in a
        jurisdiction other than that of his residence or place of business, including (a) the
        nature and extent and interstate character of the defendant’s business, (b) the
        defendant’s access to counsel, and (c) the distance from the defendant to the place
        where the action was brought; (3) judicial economy; (4) the probable situs of the
        discovery proceedings and the extent to which the discovery proceedings will take
        place outside the state of the defendant’s residence or place of business; and (5) the
        nature of the regulated activity in question and the extent of impact that the
        defendant’s activities have beyond the borders of his state of residence or
        business.173

 Even where a defendant demonstrates that jurisdiction would be unduly inconvenient, a court may

 still exercise jurisdiction where “the federal interest in litigating the dispute in the chosen forum



        169
              Id.
        170
              Cory, 468 F.3d at 1232.
        171
              Id.
        172
              Peay v. BellSouth Med. Assistance Plan, 205 F.3d 1206, 1212 (10th Cir. 2000).
        173
              Id. at 1212 (internal quotation marks and citations omitted).


                                                       37
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1751 Page 38 of 43




 outweighs the burden imposed on the defendant.”174 The Tenth Circuit emphasized that “it is only

 in highly unusual cases that inconvenience will rise to a level of constitutional concern.”175

        As to (1), “to exercise jurisdiction in harmony with due process, defendants must have

 ‘minimum contacts’ with the forum state, such that having to defend a lawsuit there would not

 ‘offend traditional notions of fair play and substantial justice.’”176 Solar Defendants allegedly

 worked with Axos in the past to finance solar energy systems for their customers and directed

 Plaintiffs to Axos as well, participated in a scheme that included committing Plaintiffs to a Utah

 forum-selection clause, communicated with Axos’s Utah office and received communications

 from Axos’s Utah office about the lease documentation, invoiced Axos’s Utah office for work on

 the system, and received payments of $1,930,790.00 from Axos’s Utah office. These allegations

 and the supporting documentation177 show minimum contacts with Utah.

        As to (2), Utah is far from New Jersey and unquestionably inconvenient for Solar

 Defendants. However, this factor deserves little weight here. The forum is equally inconvenient

 for Plaintiffs, who are also New Jersey residents, so Solar Defendants are at no comparative

 disadvantage. Furthermore, most discovery in this case can be accomplished electronically.

        As to (3), judicial economy works in favor of Utah jurisdiction, as the forum selection

 clause of the Master Lease Agreement requires litigation in Utah. Piecemeal litigation against

 Axos Defendants in Utah and Solar Defendants in New Jersey is not practical; the heart of the

 Amended Complaint is a single RICO scheme in which both groups of defendants allegedly

 participated.


        174
              Id. at 1213.
        175
              Id. at 1212–13 (internal quotation marks and citations omitted).
        176
              Dudnikov, 514 F.3d at 1070 (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)).
        177
              Am. Compl. ¶¶ 167–73.


                                                      38
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1752 Page 39 of 43




        As to (4), discovery against these defendants will largely be in New Jersey, but again, this

 is likely to be mostly electronic. “Certainly, in this age of instant communication and modern

 transportation, the burdens of litigating in a distant forum have lessened.”178

        Finally, as to (5), Solar Defendants’ alleged activities had impacts in Utah as Solar

 Defendants directed clients to Axos for financing, invoiced Axos and received payments from

 Axos, and purportedly conspired with Axos Defendants.

        Even if exercising personal jurisdiction raised serious concerns, these would be outweighed

 by the interest of the federal courts in exercising jurisdiction over parties alleged to have

 participated in a common RICO scheme. In a case alleging that defendants from multiple states on

 opposite sides of the country worked together to conduct a racketeering operation, any forum will

 be unduly inconvenient for someone, yet the case must be litigated somewhere.

        Because the RICO statute authorizes nationwide service of process and exercising personal

 jurisdiction over Solar Defendants is consistent with due process, the motion to dismiss under Fed.

 R. Civ. P. 12(b)(2) will be denied.

                   2. Venue

        Solar Defendants also argue that the claims against them should be dismissed under Rule

 12(b)(3) because Utah is an improper venue.179 Solar Defendants point to Section 14 of their

 contract with Plaintiffs, which compels arbitration in New Jersey on “any dispute arising out of or

 relating to this Agreement” and states that the parties waive any right to a jury trial or to have “any

 dispute that arises hereunder resolved through litigation.”180 Plaintiffs respond, correctly, that a




        178
              Peay, 205 F.3d at 1212–13 (internal quotation marks and citations omitted).
        179
              Solar Defs’ Mot at 4–8.
        180
              Id. at 2–3 (citing Solar Defs’ Mot. Ex. 1, Docket No. 52-1).


                                                      39
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1753 Page 40 of 43




 forum selection clause does not render venue in another forum “improper” under Rule 12(b)(3).181

 A forum selection clause should be enforced by way of a motion to transfer under 28 U.S.C. §

 1404(a), not a motion to dismiss under Rule 12(b)(3).182 Defendants concede that Plaintiffs are

 correct and indicate that they plan to reserve their arguments about the forum selection clause for

 a future motion to transfer. Thus, the motion will be denied.

     C. Garrabrants and Phillips’ Motion to Dismiss

                    1. Garrabrants

         Garrabrants argues for dismissal under Rule 12(b)(5) for insufficient service of process,

 claiming he was not properly served with the summons, initial complaint, or Amended Complaint.

 Valid service of process is a prerequisite for personal jurisdiction over a defendant.183 Federal Rule

 of Civil Procedure 4(e)(2)(C) allows for service by delivering a copy of the summons and

 complaint with “an agent authorized by appointment or by law to receive service of process.” The

 process server left the complaint and summons at Garrabrants’ office.184 The process server

 indicated that the receptionist said Garrabrants was not there so she called another individual who

 looked over the documents, signed the process server’s slip, and left. It is reasonable to assume

 based on this series of events that this individual was authorized to receive process on Garrabrants’

 behalf. Garrabrants’ declaration is silent on whether this individual had authority to receive

 process; Garrabrants merely states in his reply that the individual “is not a surrogate for




         181
            Resp. to Solar Defs’ Mot. at 14 (citing Atl. Marine Constr. Co., Inc. v. U.S. Dist. Ct. for W. D.
 Tex., 571 U.S. 49, 59 (2013)).
         182
               Niemi v. Lasshofer, 770 F.3d 1331, 1351 (10th Cir. 2014).
         183
             Omni Cap. Int’l, Ltd. v. Rudolf Wolff & Co., 484 U.S. 97, 104 (1987); Peay at 1209–1210
 (explaining that service of process is grounded in the Federal Rules of Civil Procedure and personal
 jurisdiction in the Due Process Clause of the Constitution).
         184
               Docket No. 56.


                                                      40
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1754 Page 41 of 43




 Garrabrants.”185 Given the essentially unrefuted inference of authority to receive process on

 Garrabrants’ behalf, the court finds service sufficient.

        The court also denies Garrabrants’ request for an evidentiary hearing on this issue.186 Even

 if the court held a hearing and found that Garrabrants had not been properly served, the proper

 remedy would be simply to extend the time to serve Garrabrants and order service. This would

 waste judicial resources where there has already been a showing of valid service and it is clear

 Garrabrants received notice of the claim against him. The court declines to engage in such a

 redundant exercise.

                   2. Phillips

        Phillips argues for dismissal on the basis that she does not have sufficient contacts with

 Utah to support jurisdiction here. Phillips resided in Utah until June 1, 2020—approximately six

 months before this lawsuit was filed—at which time she moved to California and began work at

 Axos’s San Diego office.187 She avers that it would impose a hardship on her to participate in

 extended discovery and a trial in Utah.188 She argues that she never directed any allegedly

 offending activity at any resident of Utah.189

        As explained above, the RICO statute authorizes nationwide service of process, and the

 ends of justice require it in this case. Furthermore, the exercise of such jurisdiction does not offend

 due process. Phillips maintains extensive contacts with Utah; despite living and working in

 California, she continues to serve as Axos’s Vice President of Commercial Leasing Operations,



        185
              Reply on Garrabrants and Phillips’ Mot., Docket No. 64 at 6.
        186
              Garrabrants and Phillips’ Mot. at 4 n.3.
        187
              Phillips Decl. ¶¶ 2–3.
        188
              Id. ¶ 5.
        189
              Garrabrants and Phillips’ Mot. at 6–7.


                                                         41
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1755 Page 42 of 43




 which operates out of the Salt Lake City office.190 As for inconvenience, it would not be overly

 inconvenient for Phillips to have to defend against a Utah action. California is not prohibitively

 far from Utah and it is much closer than New Jersey is, so the distance is no relative disadvantage.

 Judicial economy favors consolidated rather than piecemeal litigation. Some discovery is likely to

 take place in California since Axos is headquartered there, and discovery in Utah should not

 overburden Phillips given her continued business ties to Utah. In light of these factors, there is no

 constitutional concern with exercising nationwide jurisdiction over Phillips.

     D. TechEFI Defendants’ Motion to Dismiss

         TechEFI Defendants argue for dismissal for lack of personal jurisdiction, incorporating the

 points and authorities in Garrabrants and Phillips’ motion. Dorand resides in Nevada and argues

 that the exercise of personal jurisdiction by a Utah court would offend due process.191 Not so.

 Plaintiffs allege that Dorand participated in a racketeering enterprise that included residents of four

 states and, as explained above, the ends of justice require that the claim be adjudicated in Utah.

 The Amended Complaint alleges that Dorand brokered the deal between Plaintiffs and Axos, a

 Utah bank; it is reasonable to infer that this involved at least some activity directed at Utah. Judicial

 economy favors adjudication of the alleged RICO violations against all defendants in a single

 action. Utah is adjacent to Nevada so the distance is not prohibitive. And Dorand’s business is

 national, not local, so he can reasonably expect litigation in other states. In sum, nationwide service

 of process and the exercise of personal jurisdiction over TechEFI Defendants in Utah does not

 offend due process.




         190
               Resp. to Garrabrants and Phillips’ Mot. Ex. A, Docket No. 58-1 at 10.
         191
               Reply on TechEFI Defs’ Motion to Dismiss, Docket No. 62 at 2–4.


                                                       42
Case 2:20-cv-00856-TS-CMR Document 69 Filed 07/27/21 PageID.1756 Page 43 of 43




        TechEFI Defendants also argue for dismissal under 12(b)(1) and 12(b)(6), incorporating

 the points and authorities in the Axos Defendants’ motion. For the reasons fully explained above,

 those arguments fail. Specifically, as regards TechEFI Defendants’ participation, the Amended

 Complaint alleges that TechEFI Defendants made various false representations to entice Plaintiffs

 to enter into a financing agreement and induce them to pay $25,000 to “lock in” the 2% interest

 rate on a loan, constituting a predicate act of wire fraud.192 This adequately alleges TechEFI’s

 participation on the RICO enterprise and therefore there is no basis for dismissal under 12(b)(1)

 or 12(b)(6).

                                       III. CONCLUSION

        It is therefore ORDERED that Axos Defendants’ Motion to Dismiss (Docket No. 53) is

 GRANTED IN PART AND DENIED IN PART. The breach of contract claim is dismissed without

 prejudice and the motion is otherwise denied.

        It is FURTHER ORDERED that Solar Defendants’ Motion to Dismiss (Docket No. 52),

 Garrabrants and Phillips’ Motion to Dismiss (Docket No. 54), and TechEFI Defendants’ Motion

 to Dismiss (Docket No. 55) are DENIED.




        DATED this 27th day of July, 2021.

                                             BY THE COURT:



                                             Ted Stewart
                                             United States District Judge




        192
              Am. Compl. ¶ 135(a).


                                                 43
